Peters, C. J.
The note in controversy contains the promise of the defendant to pay, “to the order of” J. G. Timberlake “or bearer,” a sum of money, and was indorsed by the payee to the plaintiff. The defense at the trial was an alleged unauthorized alteration of the note by inserting in it the words “or bearer.”
The judge at the trial ruled that, if the alteration, though unauthorized, was made innocently, without any fraudulent or improper motive, it would not avoid the note. That was correct and is well borne out by the principle established in Milbery v. Storer, 75 Maine, 69.
The further instruction was given that the burden of proof was •on the defendant (the maker) to satisfy the jury that the note was improperly altered. We are of opinion that this instruction was not correct. The act of alteration was apparently fraudulent. A wiongful act naturally indicates a wrongful intent, and re*46quires explanation to excuse it. The holder of a note must show that an alteration proved or admitted was made innocently. ■Otherwise it would follow that, in the case of the most glaring forgeries by alteration of negotiable paper, the party sought to he charged thereon must explain the motive of the forger. In the case cited it is declared that alteration is prima facie evidence of fraudulent intent, but that it may be rebutted and disproved.
The alteration in the present instance was a material one. It undertook 'to foist a contract on the maker not made by him. It changed the obligation as an instrument of evidence. Chadwick v. Eastman, 58 Maine, 12; Hewins v. Cargill, 67 Maine, 554. It was held in Dodge v. Haskell, 69 Maine, 429, that the burden is on the plaintiff to explain any apparent material alteration of a note, so far as it does not sufficiently explain itself to the minds of a jury.

Exceptions sustained.

Walton, Daneorth, Virgin, Emery and Haskell, JJ., concurred.